Citation Nr: 1421922	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for asthma with chronic allergic rhinitis.

2.  Entitlement to service connection for sleep apnea, to include as due to the service-connected asthma with chronic allergic rhinitis disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a back disorder.
REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 12, 1989 to February 27, 2009. 
Pursuant to a December 2009 Administrative decision, the Veteran's period of service from July 12, 1989 to June 12, 2003 was found to be honorable for VA purposes.  The period of service from June 13, 2003 to February 27, 2009 was found to be dishonorable (bad conduct) for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction resides with the RO in Montgomery, Alabama. 

In April 2013, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.
The case is REMANDED to the Agency of Original Jurisdiction (AOJ).

Additionally, the issue of service connection for gastroesophageal reflux disease (GERD), to include as due to the service-connected asthma with chronic allergic rhinitis disability has been raised by the record, but has not been adjudicated by the AOJ.  See April 2013 Board Hearing Transcript at pg. 5.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

Rating for Asthma Disability

The Veteran was granted service connection for asthma with chronic allergic rhinitis and assigned a 10 percent disability rating in the March 2010 RO rating decision.  In connection with his initial claim for service connection for asthma, the Veteran was afforded a VA examination in January 2010.  During the April 2013 Board hearing, the Veteran testified that his asthma symptoms have worsened "over the past couple of years."  See April 2013 Board Hearing Transcript at pg. 4.  Accordingly, on remand, the Veteran should be afforded a new VA examination in order to assist in determining the current level of severity of the asthma disability.  

Service Connection for a Bilateral Knee Disorder and a Bilateral Ankle Disorder

The Veteran maintains that he injured his left knee in service in 1998 after hitting it on a locker.  Service treatment records confirm diagnoses of patellofemoral syndrome and chondromalacia of left knee in June 1998 and December 1990.  The Veteran also testified that his bilateral knee disabilities are due to the "wear and tear" on his knees from going up and down ladder wells on ships and doing fire drills daily.  See April 2013 Board Hearing Transcript at pg. 9.  The Veteran also asserts that his had bilateral ankle disabilities as a result of his service.  Service treatment records reveal one complaint of left ankle pain in July 1989.  At the hearing, the Veteran indicated that he continues to experience problems with his ankle and his attorney has asserted that the Veteran should be afforded a VA examination with regard to the claimed ankle condition.  

The Veteran was afforded a VA knee examination in January 2010.  The Board finds the January 2010 VA examination report to be inadequate for several reasons.  First, although the Veteran filed claims for both knees, it appears that the VA examiner only conducted a physical examination of the left knee.  Further, although the examiner found no symptoms or incapacitating episodes due to arthritis, diagnostic testing, including x-rays or MRI, were not conducted.  It is unclear how the examiner could render a probative opinion regarding arthritis without first reviewing diagnostic imaging results.  The VA examiner did provide a diagnosis of left knee strain; however, she opined that "the left knee strain was less likely as not (less than 50/50 probability) permanently aggravated by left knee strain."  The Board finds that this opinion is both unclear and fails to address the proper legal standard as it does not discuss whether the left knee strain is related to service, to include the in-service diagnoses of patellofemoral syndrome and chondromalacia of left knee in June 1998 and December 1990.  For these reasons, the Board finds that a new VA examination is warranted which addresses both knees, includes diagnostic imaging results, and provides etiological opinions addressing in-service injuries and diagnoses.  The examination should also address the claimed ankle condition.  

Service Connection for bilateral hearing loss

A VA examination was conducted in January 2010 which shows that the Veteran did not have hearing loss for VA purposes.  At the time of the hearing in April 2013, the Veteran indicated that his hearing loss has worsened.  The Veteran's attorney has asserted that other VA examination should be conducted.  In light of the Veteran's testimony and the assertions of his attorney, another VA examination should be conducted.




Issues Intertwined with Character of Discharge Determination

Claims are inextricably intertwined where the adjudication of one claim could have a significant impact upon the adjudication of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) 
The claims for service connection for sleep apnea, to include as due to the service-connected asthma with chronic allergic rhinitis disability, and the claim for service connection for a back disorder arise from an incident that occurred during the Veteran's second period of service (i.e., June 13, 2003 to February 27, 2009).  Specifically, sleep apnea was diagnosed in October 2008.  See October 2008 Sleep Center study.  The Veteran also contends that his back disorder is due to an in-service motor vehicle accident and complaints of back pain are present in service treatment records dated April 2004, April 2005, and May 2006.  In a December 2009 administrative decision, the RO determined that the Veteran's discharge for the period of service from June 13, 2003 to February 27, 2009 was under dishonorable conditions (bad conduct) for VA purposes, and was a bar to benefits.  Thus, at this time, service connection for the claims herein is precluded.  See generally 38 C.F.R. § 3.12 (2013).  The Board notes that the Veteran has submitted a copy of an honorable discharge certificate showing a date of May 2007.

In April 2013, the issue of whether the Veteran's character of discharge from his second period of service was a bar to VA benefits was raised by the Veteran's representative.  See representative's April 2013 written brief and hearing testimony.  The claims herein, namely service connection for sleep apnea, to include as due to the service-connected asthma with chronic allergic rhinitis disability, and service connection for a back disorder are inextricably intertwined with the issue regarding the character of the Veteran's discharge.  The record does not indicate that the issue regarding the character of discharge has been adjudicated.  As such, the issues on appeal are remanded for adjudication by the RO after the RO adjudicates the character of discharge matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to assist in determining the current severity of the asthma with chronic allergic rhinitis disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

2.  Schedule the Veteran for a VA bilateral knee and ankles examination.  The claims folder, and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner is to provide a detailed review of the Veteran's service treatment records, pertinent medical history, current complaints, and the nature and extent of any symptoms due to his knees.  

The examiner is requested to state whether there is a currently diagnosed right and/or left knee disability, to include arthritis, and if so, whether it is at least as likely as not (50 percent or greater probability) that the disability had it onset in service or is otherwise related to service.  The examiner should address the in-service diagnoses of patellofemoral syndrome and chondromalacia of left knee in June 1998 and December 1990.  

The examiner is also requested to state whether there is currently diagnosed right and/or left ankle disability, and if so, whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service.  The examiner should address the complaint of left ankle pain in July 1989. 


A complete rationale for any opinion offered must be provided.

3.  Schedule the Veteran for a VA audiology examination.  The claims folder, and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner is to provide a detailed review of the Veteran's service treatment records, pertinent medical history, current complaints.  If it is determined that the Veteran has current hearing loss for VA compensation purposes, , the examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss had its onset in service or are otherwise related to service.  Any conclusion reached should be supported by a rationale.

4.  Adjudicate the issue of whether the Veteran's character of discharge from his second period of service, June 13, 2003 to February 27, 2009, is a bar to VA benefits.  The Veteran should be provided with the decision and his appellate rights.

5.  Upon completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


